 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          ANYSA NGETHPHARAT, and                         CASE NO. C20-454 MJP
            JAMES KELLEY
11                                                         CASE NO. C20-652 MJP
                                  Plaintiffs,
12                                                         ORDER GRANTING MOTION
                   v.                                      FOR RELIEF FROM DEADLINE
13
            STATE FARM MUTUAL
14          INSURANCE COMPANY, et al.,

15                                Defendants.
            FAYSAL A. JAMA,
16
                                  Plaintiff,
17
                   v.
18
            STATE FAR, FIRE AND CASUALTY
19          COMPANY,
20                                Defendant.
21

22
            This matter comes before the Court on Defendants’ Motion for Relief from Deadline
23
     filed in both above-captioned matters. (Ngethpharat Dkt. No. 101; Jama Dkt. No. 73.) Having
24


     ORDER GRANTING MOTION FOR RELIEF FROM DEADLINE - 1
 1   reviewed the Motion, the Joint Opposition (Ngethpharat Dkt. No. 102; Jama Dkt. No. 74), the

 2   Reply (Ngethpharat Dkt. No. 103; Jama Dkt. No. 75), and the relevant portions of the record, the

 3   Court GRANTS the Motion.

 4           Invoking Local Rule 7(j) and Fed. R. Civ. P. 6(b)(1)(A), Defendants seek an additional 7

 5   days to respond to Plaintiffs’ Joint Motion to Exclude John G. Lynch, Jr., Ph.D. (Ngethpharat

 6   Dkt. No. 93; Jama Dkt. No. 67). As required by Local Rule 7(j), Defendants filed this motion

 7   sufficiently in advance of their opposition deadline. And Defendants have demonstrated good

 8   cause to justify the brief extension. Plaintiffs have not shown any evidence of bad faith in the

 9   request or why they would face any prejudice from this brief extension. In opposing the present

10   Motion, Plaintiffs instead seize on the specter of another motion that Defendants may file. This

11   does not convince the Court that the present, limited request for an extension is improper.

12           The Court therefore GRANTS the Motion. The Court re-notes Plaintiffs Joint Motion to

13   Exclude Lynch to May 21, 2021, and Defendants’ opposition shall be due no later than May 17,

14   2021.

15           The clerk is ordered to provide copies of this order to all counsel.

16           Dated May 6, 2021.

17                                                         A
                                                           Marsha J. Pechman
18
                                                           United States Senior District Judge
19

20

21

22

23

24


     ORDER GRANTING MOTION FOR RELIEF FROM DEADLINE - 2
